El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
José Vargas Vargas hizo tramitar en la Corte de Distrito de Mayagiiez un expediente de dominio con relación a una finca rústica de treinta y dos cuerdas en el barrio Santa Rosa, término de Lajas, y de la que adquirió la mitad por herencia de su padre, y la otra mitad por compra a Juan G-ualberto Vargas, siendo el comprador, a la fecha de esta última adquisición, casado' con Eleuteria Peraza. Dictada por la corte resolución declaratoria del dominio, y presentada al Eegistro de la Propiedad de San Hermán, el registrador no admitió la inscripción, y puso la nota denegatoria, fun-dándose en que no se pueden agrupar dos fincas de las que una es privativa, y la otra adquirida con la presunción de ganancial. Contra esa nota se interpuso el presente recurso.
El artículo 61 del Reglamento para ejecución de la Ley Hipotecaria, dice así:
“Artículo 61. Se inscribirán bajo un solo número si los intere-sados lo solicitaren, considerándose como una sola finca, con arreglo al artículo 8 de la ley y para los efectos que el mismo expresa:'
“Primero. Las propiedades rústicas conocidas con los nombres de haciendas, cafetales, ingenios, vegas, estancias, sitios, potreros,, etc., que formen un cuerpo de bienes dependientes o unidos, con uno o más edificios y una o varias piezas de terreno con arbolado o sin él,- aunque éstas no linden entre sí ni con el edificio, con tal que pertenezcan al mismo cuerpo de bienes y a una sola persona, o a varias pro inctiviso, y aun cuando afecten al mismo gravámenes o derechos reales, correspondientes a una sola persona o a varias, y se' componga de distintas suertes o porciones dadas en enfiteusis. Para los efectos de la inscripción se considerará único el señorío directo, aunque sean varios los que a título de dueños directos co-bren rentas o pensiones de una finca, siempre que ésta no se halle dividida entre ellos por el mismo concepto.
“Segimdo. Toda finca urbana y todo edificio, aunque perte-*239uezea en porciones señaladas, habitaciones o pisos, a diferentes due-ños, en dominio pleno o menos pleno.
“Tercero. Todo edificio o albergue-' situado fuera de poblado, con todas sus dependencias y anejos, como corrales, cobertizos, palo-mares, etc., aunque pertenezca a varios dueños pro indiviso-, esté afecto a gravámenes o derechos reales, correspondientes a una o va-rias personas, y se halle dividido en suertes o porciones dadas en enfiteusis.
' “Cuarto. Las piezas de tierra colindantes que pertenezcan a un mismo dueño, o a varios pro indiviso, aunque no tengan albergue alguno ni sean de idéntica procedencia u origen, y hayan llegado al último adquirente por diversos títulos.
“Cuando el derecho real o gravamen que afecte al conjunto de fincas a que se refiere el número 1 estuviere dividido en fracciones y se determinaren las fincas gravadas con cada fracción, éstas po-drán inscribirse con separación de las demás y con número distinto, aunque formando grupo entre sí todas las que queden afectas a una misma fracción del gravamen.
“Si cualquiera de las agrupaciones de fincas que puedan inscri-birse bajo un solo número, conforme a lo dispuesto en este artículo, estuviere enclavada en los términos de dos o más ayuntamientos, se inscribirá en el registro especial de cada uno de ellos la parte co-rrespondiente al mismo, expresándose al final de la inscripción que las fincas objeto de ella, en unión con las demás, cuyos números, folios y libros se citaran, constituyen-(la hacienda, cafetal, estan-cia, etc.), e indicando el nombre, si lo tuviere, o en otro caso, la de-nominación con que fuere conocida dicha agrupación.”
Este tribunal ha sostenido, en su integridad el principio que aparece del artículo 61 antes citado. En los casos Muñoz v. Registrador, 25 D.P.R. 842, y Vilá v. Registrador, 27 D.P.R. 929, que cita el registrador en su nota, y que son de estricta aplicación, al caso presente, se ha mantenido la doctrina de la imposibilidad legal de hacer agrupaciones de bienes pri-vativos y bienes gananciales.
En este caso se alega por el recurrente que no hay agru-pación, porque la finca de 32 cuerdas es la que heredaron de Don Eleuterio Vargas sus hijos José y Juan Gualberto, y que la herencia fue por mitades indivisas.- No importa que así fuera. La indivisión en ese caso afecta a la materialidad *240de las posiciones de la finca que lian de ser de uno u otro de los hermanos partícipes; pero la propiedad se llalla, ante la ley, dividida en dos partes o mitades, y con, cada una de ellas va el título correspondiente. La compra hecha por el recurrente José Vargas a su hermano Juan Gualberto Vargas, siendo el comprador casado, da a esa parte comprada el carácter de presunto ganancial, y entonces, el dueño pre--sunto de esa parte no es el recurrente José Vargas, sino la sociedad de gananciales constituida por la ley entre él y su esposa Eleuteri'a Peraza. De manera que, en cuanto a una mitad de la finca el título es el gratuito hereditario a favor del recurrente, y en cnanto a la otra mitad lo es el oneroso de compra, con la presunción de bien ganancial de la socie-dad José Vargas y Elenteria Peraza.
S'e confirma la nota denegatoria del Registrador de la Propiedad de San Germán, objeto de este recurso.